Beoyles, C. J.
1. That.one of the jurors who tried the defendant was under 21 years of age, and that his name was not in the jury-box of the county, is not ground for a new trial. Causes of challenge propter defectum to a juror must be discovered and urged before the verdict is returned. Henderson v. Fox, 83 Ga. 233 (7) (9 S. E. 839).
2. The verdict was authorized by the evidence, and none of the grounds of the amendment to the motion for a new trial show error.

Judgment affirmed.


Luke and Bloodworih, JJ., eonour.